Citation Nr: 1805500	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for hypertension.
  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1970 to November 1974 and from February 1975 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of that proceeding is associated with the record.

The Board notes that the Veteran's appeal had originally included the issue of entitlement to service connection for stomach pain (stomach cancer).  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the March 2014 statement of the case.  Instead, he limited his appeal to the issue of entitlement to service connection for hypertension.  See May 2014 VA Form 9.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension.  His service treatment records show that he was seen in June 1982 for a blood pressure check and that hypertension had to be ruled out.  His post-service medical records also document a diagnosis of hypertension.  During the August 2017 hearing, the Veteran indicated that he did not seek treatment following his military service until 1998 at which time he was diagnosed.  There is a private medical record dated in December 1998 noting elevated blood pressure.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any hypertension that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension since his military service.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has hypertension that manifested in service or within one year thereafter or that is otherwise related thereto, to include any stress therein and the blood pressure readings documented in his service treatment records (see e.g. June 1982 service treatment records documenting a blood pressure check and that hypertension had to be ruled out).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




